                                                                                       3/18/2020
                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF VIRGINIA
                                      LYNCHBURG DIVISION



  UNITED STATES OF AMERICA,                             CASE NO. 6:19-cv-00022
                                       Plaintiff,

                          v.                            MEMORANDUM OPINION


  LAURA E. VASSAR,                                      JUDGE NORMAN K. MOON
  DAVID L. VASSAR,
                                       Defendants.




       This matter is before the Court on the Government’s motion for default judgment against

Defendants Laura and David Vassar (“Mrs. Vassar” and “Mr. Vassar,” individually, and

collectively, “the Vassars”) for federal tax liabilities. Dkt. 8. In particular, the Government has

moved the Court to “enter default judgment on Count I against Laura Vassar and David Vassar in

the amount of $36,989.46, as of July 22, 2019, plus any statutory interest and penalties that accrue

after that date according to law.” Dkt. 9 at 4. Additionally, the Government “requests that the

[Court] enter default judgment on Count II against Laura Vassar in the amount of $144,238.07, as

of July 22, 2019, plus any statutory interest that accrues after that date according to law. Id. For

the reasons stated below, the Government’s motion shall be granted.

                                       I. BACKGROUND

       The United States filed its complaint on April 23, 2019. Dkt. 1. On April 30, 2019, both

Mr. and Mrs. Vassar were personally served with a Summons and the complaint at their personal

residence. Dkt. 4, 5. The Vassars made no response to the complaint, and on June 13, 2019,

pursuant to Federal Rule of Civil Procedure 55(a), the Clerk of the Court entered default against
them. Dkt. 7. On July 15, 2019, the United States moved the Court to enter default judgment in its

favor, Dkt. 8, and filed an accompanying Memorandum in Support of its motion, Dkt. 9.

                                     II. APPLICABLE LAW

          “Rule 55 of the Federal Rules of Civil Procedure authorizes the entry of a

default judgment when a defendant fails ‘to plead or otherwise defend’ in accordance with the

Rules.” United States v. Moradi, 673 F.2d 725, 727 (4th Cir.1982). Although the clear policy of

the Rules is to encourage dispositions of claims on their merits, entry of default judgment is

committed to the discretion of the court. Id. (citing Reizakis v. Loy, 490 F.2d 1132, 1135 (4th

Cir.1974)). Indeed, courts within the Fourth Circuit have noted that default judgment is especially

appropriate “when the adversary process has been halted because of an essentially unresponsive

party.” United States v. Martin, No. 1:10CV116, 2011 WL 1467387, at *2 (N.D.W.Va. Apr.18,

2011) (quoting SEC v. Lawbaugh, 359 F.Supp.2d 418, 421 (D.Md. 2005) (citation omitted)).

          Upon default judgment, a plaintiff’s factual allegations, excluding determination of

damages, are accepted as true for all purposes. See Ins. Servs. of Beaufort, Inc. v. Aetna Cas. and

Sur. Co., 966 F.2d 847, 853 (4th Cir.1992). “[U]nder [R]ule 54, a default judgment may not be

entered     without   a   full   hearing unless the   damages   are      liquidated   or   otherwise

uncontested.” Id. (emphasis added); United Artists Corp. v. Freeman, 605 F.2d 854, 857 (5th

Cir.1979). Rule 55(b)(2), in turn, provides that a court “may conduct” a hearing to “(A) conduct

an accounting; (B) determine the amount of damages; (C) establish the truth of any allegation by

evidence; or (D) investigate any other matter.” Fed.R.Civ.P. 55(b)(2).
                                        III. DISCUSSION

        To establish a prima facie case of tax liability, the Government need only “introduce[ ] into

evidence the certified copies of the certificates of assessment.” United States v. Pomponio, 635

F.2d 293, 296 (4th Cir.1980) (citation omitted). “Once the United States establishes a prima facie

case, the burden shifts to defendants to prove that the [Government’s] determination was

erroneous....” Id.

        In this case, the Government has established tax liability through Account Transcripts Dkt.

9-2, from the Internal Revenue Service along with a Declaration signed by Revenue Officer

Michelle Wade, Dkt. 9-1, who has reviewed the information concerning federal tax liability of,

and balances due from, Mr. and Mrs. Vassar. Ms. Wade’s Declaration reveals that Mr. and Mrs.

Vassar “owe the United States §36,989.46 as of July 22, 2019, for federal income tax liabilities for

the 2008, 2010, 2012, and 2014 tax years.” Dkt. 9-1 at 3.

        The Government has also established additional tax liability individual to Mrs. Vassar

through Account Transcripts, Dkt. 9-3, from the Internal Revenue Service, again with the

Declaration signed by Revenue Officer Wade, Dkt. 9-1, who reviewed the information concerning

federal tax liability of, and balances due from, Mrs. Vassar individually. Ms. Wade’s Declaration

further reveals that Mrs. Vassar “owes $144,238.07 as of July 22, 2019, for trust fund recovery

penalties for the following tax periods: 6/30/2008, 9/30/2008, 12/31/2008, 3/31/2009, 6/30/2009,

9/30/2009, 12/31/2009, 3/31/2010, 6/30/2010, 9/30/2010, and 12/31/2010. Dkt. 9-1 at 4.

        Moreover, the United States has provided the Declaration of Kieran O. Carter, a trial

attorney with the Tax Division of the Department of Justice, who has declared, with personal

knowledge pursuant to his investigation under the Service Members Civil Relief Act, 50
U.S.C.App. § 501 et seq., that Mr. and Mrs. Vassar are not service members currently on active

duty status. Dkt. 9-4. Mr. Carter additionally declared that neither Mr. Vassar nor Mrs. Vassar are

infants or otherwise incompetent. Id.

       Ms. Wade’s Declaration and accompanying Account Transcripts clearly establish the

amount by which Mr. and Mrs. Vassar are in arrears in paying their joint and individual federal

tax obligations, and Mr. Carter’s Declaration assures the Court that the United States has diligently

investigated whether any statutory or non-statutory barriers to default judgment exist. The Vassars

have not contested the amount of damages alleged, and the United States is seemingly aware of no

barriers to default judgment. Accordingly, the Government has made a prima facie case of Mr. and

Mrs. Vassar’s tax liabilities and shifted the burden to them to refute the Government’s

position. The Vassars, however, have set forth no evidence whatsoever, and therefore their

liabilities are established for the unpaid taxes, penalties, and interest for the taxable periods

contained in Counts I and II of the Complaint. Dkt. 1; see also 28 U.S.C. § 1961(c) and 26 U.S.C.

§§ 6601(a), (b) and 6621(a) (establishing statutory interest accruable on Defendants’ tax

liabilities). A hearing is unnecessary to conduct an accounting for damages under Rule 55(b)(2),

and the Court may properly enter default judgment for the United States against Mr. and Mrs.

Vassar collectively for their federal income tax liabilities, and against Mrs. Vassar individually for

her trust fund recovery penalties.

                                        IV. CONCLUSION

       For the foregoing reasons, the Government has demonstrated that it is entitled to default

judgment against Defendants Laura and David Vassar for the federal tax liabilities sought in the

complaint. An appropriate order will issue.
              18th day of March, 2020.
Entered this _____
